        Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 1 of 9



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION


 JESUS MEDINA,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:19-cv-00044

 COMMONWEALTH FINANCIAL
 SYSTEMS, INC.,                                         DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes JESUS MEDINA (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of COMMONWEALTH FINANCIAL

SYSTEMS, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367.




                                                  1
           Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 2 of 9



      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                                   PARTIES

      4. Plaintiff is a natural person over 18 years-of-age residing in La Joya, Texas, which falls

within the Southern District of Texas.

      5. Defendant is “a premier debt collection agency,” offering account receivable services for

its diverse client base, including “debt purchasers, financial, retail, commercial, government and

medical clients.”1 Defendant maintains its principal business at 245 Main Street, Dickson City,

Pennsylvania, and it regularly collects upon consumers nationwide, including those located in the

state of Texas.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7.    In approximately the summer of 2018 Plaintiff began receiving calls to his cellular phone,

(956) XXX-4273, from Defendant.

      8. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 4273. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

      9. Defendant has mainly used the phone numbers (570) 330-0810 and (956) 688-9480 when

placing calls to Plaintiff’s cellular phone but it has used other numbers as well.



1
    http://www.cfsi-arm.com/our-company/about-us.html

                                                        2
       Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 3 of 9



   10. Upon information and belief, the above referenced phone numbers ending in 0810 and

9480 are regularly utilized by Defendant during its debt collection activity.

   11. Upon answering calls from Defendant, Plaintiff has experienced a noticeable pause,

lasting approximately five seconds in length, before a live representative begins to speak.

   12. Upon speaking with Defendant, Plaintiff was informed that it was acting as a debt

collector attempting to collect upon a consumer debt that Plaintiff allegedly defaulted on.

   13. Plaintiff spoke with Defendant and advised that he could not make payment and to stop

contacting him.

   14. Despite his request Defendant continued to place systematic calls to Plaintiff’s cellular

phone.

   15. Frustrated over Defendant’s conduct, Plaintiff called Defendant on or around October 10,

2019 after missing a call from it. During this call Plaintiff again told Defendant to stop contacting

him.

   16. Even with numerous requests to cease Defendant has continued its campaign of systematic

collection calls through the present.

   17. Defendant has placed at least 15 calls to Plaintiff since first being told to stop.

   18. Seeing that Defendant would not cease its activity and frustrated over Defendant’s

conduct, Plaintiff spoke with Sulaiman regarding his rights, resulting in expenses.

   19. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,



                                                 3
          Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 4 of 9



    diminished cellular phone functionality, decreased battery life on his cellular phone, and

    diminished space for data storage on her cellular phone.

      21. Plaintiff has expended financial resources as a result of Defendant’s conduct.


              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth herein.

      23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant identifies

itself as a debt collector and has been a member of the Association of Credit and Collection

Professionals (“ACA”) since 2001.2

      26. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”




2
    http://www.acainternational.org/search#memberdirectory

                                                        4
       Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 5 of 9



   28. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop on multiple occassions. Defendant called Plaintiff at least 15 times after he

demanded that it stop. This repeated behavior of systematically calling Plaintiff’s cellular phone

in spite of his demands was harassing and abusive. The frequency and volume of calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   29. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

         b. Violations of FDCPA § 1692e

   30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   31. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   32. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject consumer debt. Despite being told to cease contacting him on

multiple occasions, Defendant continued to relentlessly contact Plaintiff via automated calls in an

attempt to force him to answer and ultimately make a payment. Through its conduct, Defendant

misleadingly represented to Plaintiff that it had the legal ability to contact him via automated calls

when it no longer had consent to do so.

   33. Moreover, Defendant systematically and deceptively varied the phone numbers in which

it called from in order to trick Plaintiff into answering.

         c. Violations of FDCPA § 1692f



                                                   5
      Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 6 of 9



   34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   35. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

consumer debt by continuously calling Plaintiff at least 15 times after being notified to stop.

Attempting to coerce Plaintiff into payment by placing voluminous phone calls without his

permission is unfair and unconscionable behavior. These means employed by Defendant only

served to worry and confuse Plaintiff.

   36. As pled in paragraphs 17 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s conduct.

   WHEREFORE, Plaintiff JESUS MEDINA respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


         COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   37. Plaintiff repeats and realleges paragraphs 1 through 36 as though fully set forth herein.

   38. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) without their consent. The

                                                6
      Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 7 of 9



TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to

store or produce telephone numbers to be called, using a random or sequential number generator;

and to dial such numbers.”

   39. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The noticeable pause, lasting approximately five seconds in length,

which Plaintiff experienced during answered calls from Defendant is instructive that an ATDS was

being utilized to generate the phone calls. Additionally, the nature and frequency of Defendant’s

contacts points to the involvement of an ATDS.

   40. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to the

originator of the consumer debt, which Defendant will likely assert transferred down, was

specifically revoked by Plaintiff’s numerous demands that it cease contacting him.

   41. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   42. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff JESUS MEDINA, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);



                                                 7
      Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 8 of 9



   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   43. Plaintiff restates and realleges paragraphs 1 through 42 as though fully set forth herein.

   44. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   45. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

   46. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 392.302

   47. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   48. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

15 times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately make a payment. The nature

and volume of phone calls would naturally cause an individual to feel oppressed.

   WHEREFORE, Plaintiff JESUS MEDINA, respectfully requests that this Honorable Court

enter judgment in his favor as follows:




                                                8
      Case 1:19-cv-00044 Document 1 Filed on 03/20/19 in TXSD Page 9 of 9



   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: March 20, 2019                               Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Southern District of Texas           Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (630) 581-5858 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             thatz@sulaimanlaw.com




                                                9
